I concur with Mr. Justice Watts that the order below ought to be affirmed.
Let the pleadings be reported.
The complaint is verbose, but the essence of it is that the bank holds 2,101 pounds of cotton worth $178.58, which money belongs to the plaintiff; that the bank refuses the plaintiff the worth of that money; that the plaintiff have judgment for the money. It is an action for conversion; it is the statement of a case at law; it is an action "for the *Page 217 
recovery of money only;" it is of right triable by a jury (Code, sec. 312); it cannot be ousted by an equitable defense pleaded in the answer.
If the plaintiff shall prove the allegation, he will be entitled to a verdict. If the plaintiff shall fail to prove the allegations, or if the defendant shall overthrow it by proof, then the plaintiff will not be entitled to a verdict; and that ends his case at law.
The answer sets up only a defense; it demands no affirmative relief. If that defense be good, call it legal or equitable, the proof of it would operate to defeat the plaintiff's recovery before a jury. Fludd v. Assurance Soc., 75 S.C. 318,55 S.E. 762; Pom. Rem., secs. 88, 92. And that would end the plaintiff's case at law.